 

Exhibit 10.9

 

MEDBOX, INC.

 

DEBENTURE AMENDMENT

 

January __, 2015

 

Reference is made to the 5% Convertible Debenture due September 19, 2015 (the
“Debenture”) issued by Medbox, Inc. (the “Company”) to ______________ (the
“Holder”).

 

The Company and the Holder desire to remove the Amortization Payments and modify
the conversion terms of the Debenture as set forth herein.

 

Accordingly, the Company and the Holder hereby agree as follows:

 

1.Definitions and Interpretation

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Debenture.

 

2.Amendment of the Debenture

 

2.1The parties hereby agree that, with immediate effect from the execution of
this Debenture Amendment, the Debenture shall be amended as follows:

 

(a)The definitions of “Amortization Payments” and “Amortization Payment Date”
shall be deleted in their entirety.

 

(b)There shall be inserted in Section 1 of the Debenture a new definition of
“Fixed Conversion Price” as follows:

 

“Fixed Conversion Price” shall have the meaning set forth in Section 4(b).

 

(c)There shall be inserted in the Debenture at the end of Section 2(a) the
following new sentence:

 

Accrued and unpaid interest shall be due on payable on each Conversion Date and
on the Maturity Date, or as otherwise set forth herein.

 

(d)Section 2(d) and Appendix A of the Debenture shall be deleted in their
entirety. As a result, the Company shall no longer be obligated to make any
Amortization Payments, including, for the avoidance of doubt, any Amortization
Payments that were due prior to the date of this Debenture Amendment.

 

(e)Section 4(b) of the Debenture shall be deleted and replaced with the
following new Section 4(b):

 

 

 

 

4(b)Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to the lower of (a) $5.00, subject to adjustment herein (the
“Fixed Conversion Price”), or (b) 51% of the lowest VWAP for the 20 consecutive
Trading Days ending on the Trading Day that is immediately prior to the
applicable Conversion Date (the resulting price being referred to as the
“Conversion Price”). All such determinations will be appropriately adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction that proportionately decreases or increases the Common Stock during
such measuring period. Nothing herein shall limit a Holder’s right to pursue
actual damages or declare an Event of Default pursuant to Section 6 hereof and
the Holder shall have the right to pursue all remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

 

(f)Section 4(c)(i) of the Debenture shall be deleted and replaced with the
following new clause 4(c)(i):

 

4(c)(i)Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be converted and any accrued and unpaid interest to
be converted by (y) the Conversion Price.

 

(g)All references in Section 5(a), (b), and (g) of the Debenture to the term
“Conversion Price” shall be deleted and replaced with the term “Fixed Conversion
Price.”

 

3.Amended and Restated Debenture and holding period

 

(a)Attached for reference on Annex A is a conformed copy of the Debenture
showing the amendments made pursuant to this Debenture Amendment and in a form
agreed by the parties.

 

(b)Promptly upon the execution of this Debenture Amendment the Company shall
execute an original amended and restated Debenture in the form of the conformed
copy of the Debenture on Annex A (the “Amended and Restated Debenture”) and
deliver such Amended and Restated Debenture to the Holder.

 

(c)The Company, based on advice of its securities counsel, represents, warrants,
and agrees that in accordance with the Securities Act and Rule 144 promulgated
thereunder the holding period for the Amended and Restated Debenture issued
hereunder (and the corresponding Conversion Shares issuable thereunder) will
include the holding period of the original Debenture which it replaces. Upon the
issuance of the Amended and Restated Debenture the Company shall cause its
securities counsel to provide a legal opinion in a form to be agreed upon by the
parties concluding that that the holding period for the Amended and Restated
Debenture issued to the Holder (and the corresponding Conversion Shares issuable
thereunder) in replacement of the Debenture will include the holding period for
such Debenture from September 19, 2014.

 

 

 

 

4.Counterparts and delivery

 

This Debenture Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, and which together shall constitute one
and the same agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Company and the Holder have caused this Debenture
Amendment to be signed by their duly authorized officers.

 

  MEDBOX, INC.       By:       Name:     Title:               By:     Its:      
    By:       Name:       Title:  

 



 

